Per Curiam.
This matter comes before us on an appeal from an order of the district court of Washington county denying relator’s petition for a writ of habeas corpus.
This matter was heretofore before us on an appeal from an order denying a petition for a writ of habeas corpus, and the order was affirmed by us in State ex rel. Gagnon v. Utecht, 227 Minn. 589, 34 N. W. (2d) 721. The grounds alleged in the present petition are almost identical with those considered in the former case. There is no merit to this petition or to this appeal.
Affirmed.